

114 HR 5567 IH: Student Loan Interest Rate Parity Act
U.S. House of Representatives
2016-06-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 5567IN THE HOUSE OF REPRESENTATIVESJune 22, 2016Mr. Salmon introduced the following bill; which was referred to the Committee on Education and the WorkforceA BILLTo amend the Higher Education Act of 1965 to require that all Federal Direct Stafford Loans,
			 Federal Direct Unsubsidized Stafford Loans, and Federal Direct PLUS Loans
			 have the same rates of interest.
	
 1.Short titleThis Act may be cited as the Student Loan Interest Rate Parity Act. 2.Interest ratesSection 455(b)(8) of the Higher Education Act of 1965 (20 U.S.C. 1087e(b)(8)) is amended—
 (1)in subparagraph (B), by inserting and before July 1, 2016, after 2013,; (2)in subparagraph (C), by inserting and before July 1, 2016, after 2013,;
 (3)by redesignating subparagraphs (E) and (F) as subparagraphs (G) and (H), respectively; and (4)by inserting after subparagraph (D) the following:
				
 (E)Revised rates for graduate and professional FDSLNotwithstanding the preceding paragraphs of this subsection, for Federal Direct Unsubsidized Stafford Loans issued to graduate or professional students, for which the first disbursement is made on or after July 1, 2016, the applicable rate of interest shall be determined under subparagraph (B)—
 (i)by substituting 2.05 for 3.6; and (ii)by substituting 8.25 for 9.5.
 (F)Revised rates for Federal Direct PLUS LoansNotwithstanding the preceding paragraphs of this subsection, for Federal Direct PLUS Loans, for which the first disbursement is made on or after July 1, 2016, the applicable rate of interest shall be determined under subparagraph (C)—
 (i)by substituting 2.05 for 4.6; and (ii)by substituting 8.25 for 10.5..
			